Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Applicant’s election with traverse of claims 1-7 in the reply filed on 11/25/2020 is acknowledged.
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected package, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/25/2020.
Applicant's election with traverse of claims 1-7 in the reply filed on 11/25/2020 is acknowledged.  The traversal is on the ground(s) that Fig. 8 of Poulouin does not disclose an invention of Poulouin but is rather "an embodiment not in accordance with the invention". Fig. 8 is discussed on pp. 11 and 12 of the translation of Poulouin, which reference was submitted to the USPTO in an IDS. (Page 7, last paragraph) and “The Applicant specifically asserts that important elements of Claim 1 of the Application are not disclosed by the cited Fig. 8 or the discussion of Fig. 8 in Poulouin. Specifically, the claimed "gasket" is required to be "placed between an edge of the filtering wall and the cupshaped body". The alleged equivalent of the now claimed "gasket", as stated on p. 3 of the Office Action, is "the liquid seal with large surface force around the circumferentially abutting vertical and bottom surface edge of '208'". This reference clearly does not meet the requirements of the claimed gasket, as claimed, as it fails to disclose a gasket placed between "an edge of the filtering wall and the cup-shaped body".
In addition, the claimed gasket is required to be "coupled unremovably to the filtering wall". This claim limitation is also not disclosed by the asserted equivalent element of Poulouin. In contrast, note that the filtering wall of Poulouin is removably associated with the cup-shaped body.

.  This is not found persuasive because the a posteriori art Poulouin not only discloses a seal and the filter, but also a filter belongs to the manufacture category among the four categories of invention defined in the 35 USC 101, a package comprising the filter and a filter holder is a device which belong to the machine category among the four categories of invention defined in the 35 USC 101.
The requirement is still deemed proper and is therefore made FINAL.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “at least one coupling element” in 
	“a gripping member” in claim 6 at line 2, wherein the spec discloses only “The gripping member 9 comprises a tongue 10 made as a single piece with the seal 7 and protruding therefrom.” (Para. 52, lines 1-3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
In claim 6 at line 3, “which” is not clear if “which” means “the” or “said” or “a gripping member” or “the filtering wall”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gasser (US 5,715,741).
	Regarding claim 1, Gasser teaches
A filter (Pot-shaped permanent filter insert; title, Fig. 11

    PNG
    media_image1.png
    481
    403
    media_image1.png
    Greyscale
) for an espresso coffee machine (an espresso; Col 7, line 40 [and] the coffee preparing machine; Col. 6, line 9) comprising 
(1; Fig. 11) comprising a cup-shaped body (a pot wall 1; Col. 5, line 11, Fig. 11) for containing coffee powder (The ground coffee; col. 7, Line 32), 
wherein the cup-shaped body comprises at least one bottom wall (a surrounding step 15; Col. 7, lines 65-66) comprising an acceleration hole (holding portions 12; Col. 5, line 27-28, Fig. 11), the acceleration hole being configured for dispensing coffee (an espresso; Col 7, line 40); 

a second portion (a filter base plate 2; Col. 5, line 11, Fig. 11) comprising a filtering wall (the structure of “a filter base plate 2”; Col. 5, line 11, Fig. 11) placed in (as shown in Fig. 11) the cup-shaped body upstream (on top of “15”; Fig. 11) of the acceleration hole and removably (by oppositely “pressing part of the plastic material into the sealing grooves 16”; Col. 8, lines 16-17, Fig. 11) associated with the cup-shaped body; and 

a seal gasket (an annular frame 4 consisting of a plastic material which has been injection-molded onto the filter base plate 2; Col. 5, lines 17-20) placed between an edge (the edge portion of the filter base plate 2; Col. 5, line 296, Fig. 11) of the filtering wall and the cup-shaped body, wherein said seal gasket is coupled unremovably (injection-molded onto the filter base plate 2; Col. 5, lines 19-20, Fig. 11) to the filtering wall, wherein the filter exclusively (only “1” and “2” as shown in Fig. 11) comprises said first and said second portion.

	Regarding claim 2, Gasser teaches  
Said cup-shaped body (a pot wall 1; Col. 5, line 11, Fig. 11) further comprises a single piece (the whole body of “a pot wall 1”; Col. 5, line 11, Fig. 11).

	Regarding claim 5, Gasser teaches  
(the structure of “a filter base plate 2”; Col. 5, line 11, Fig. 11) and the seal gasket (an annular frame 4 consisting of a plastic material which has been injection-molded onto the filter base plate 2; Col. 5, lines 17-20) are associated with the cup-shaped body (a pot wall 1; Col. 5, line 11, Fig. 11) by interference (pressing part of the plastic material into the sealing grooves 16; Col. 8, lines 16-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Gasser (US 5,715,741) in view of Schiettecatte (US 5,150,645).
	
	Regarding claim 3, Gasser discloses  
(injection-molded onto the filter base plate 2; Col. 5, lines 19-20, Fig. 11) to the filtering wall by overinjection (injection-molded onto; Col. 5, lines 19-20) with an elastomeric material (a plastic material; Col. 5, lines 19).

	Gasser discloses “a material” as mapped above, but is silent regarding
an elastomeric material

	However Schiettecatte discloses, in the analogous field for “Filter holder for a coffee machine of the "espresso" type” (title),	
an elastomeric material (a silicone gasket; Col. 2, lines 26-27)

	The advantage of using Schiettecatte’s silicone gasket is to conventionally seal and prevent leakage of a liquid between a coupled mechanical parts.
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gasser with Schiettecatte by replacing Gasser’s plastic material with Schiettecatte’s silicone gasket in order to conventionally seal and prevent leakage of a liquid between a coupled mechanical parts.

	Regarding claim 4, Gasser discloses  
said edge (Gasser: the edge portion of the filter base plate 2; Col. 5, line 296, Fig. 11) of the filtering wall (Gasser: the structure of “a filter base plate 2”; Col. 5, line 11, Fig. 11) comprises at least one coupling element (the curved shape of “the edge portion of the filter base plate 2”; Col. 5, line 296, Fig. 11) disposed along an entire perimeter (Gasser: the circumferential end surface of “the edge portion of the filter base plate 2”; Col. 5, line 296, Fig. 11) of the edge, wherein said coupling element (the curved shape of “the edge portion of the filter base plate 2”; Col. 5, line 296, Fig. 11)  

	Gasser discloses “said coupling element” as mapped above, but is silent regarding
said coupling element is L-shaped.

	Gasser discloses the claimed invention except for said coupling element is L-shaped.  It would have been an obvious matter of design choice to select a desired shape of a coupling element suiting a user specific application without any leakage of a liquid, since such a modification would have involved a mere change in the form or shape of a component.  A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gasser (US 5,715,741) in view of Clark (US 2013/0263423).
	Regarding claim 6, Gasser discloses
a gripping member associated with the filtering wall (the structure of “a filter base plate 2”; Col. 5, line 11, Fig. 11), which gripping member separates said filtering wall from said cup-shaped body (a pot wall 1; Col. 5, line 11, Fig. 11).

	Gasser discloses “the filtering wall” and “said filtering wall from said cup-shaped body” as mapped above, but is silent regarding
a gripping member associated with the filtering wall, which gripping member separates said filtering wall from said cup-shaped body

(title, Fig. 6


    PNG
    media_image2.png
    436
    644
    media_image2.png
    Greyscale
  
    PNG
    media_image3.png
    785
    631
    media_image3.png
    Greyscale
), 
a gripping member (one of “a series of concentric walls or ridges 292”; Para. 28, line 3, Figs. 5-6) associated with the filtering wall (a top cover 303 of the cartridge portion; Para. 28, line 4, Fig. 5), which gripping member separates said filtering wall from said cup-shaped body (the base 202; Para. 30,line 3, Fig. 5)

	The advantage of using Clark’s concentric ridges 292 is to provide additional sealing capability and further prevent the fluid leakage between the mechanical elements through which a liquid flows.	
	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Gasser with Clark by adding Clark’s concentric ridges 292 to Gasser’s 

	Regarding claim 7, Gasser in view of Clark discloses
the gripping member (Clark: one of “a series of concentric walls or ridges 292”; Para. 28, line 3, Figs. 5-6) further comprises a tongue (Clark: the cross section of one wall of “a series of concentric walls or ridges 292”; Para. 28, line 3, Figs. 5-6) which protrudes from the seal gasket (the gasket 264; Para. 28, line 2, Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Priley (US-6488976), Cortese (US-5634394), Remo (US-8826804), Stankowski (US-7521012), Yu (US-8051766), Poul (US-20140246463), Morecroft (US 5,503,060), MacMahon (US-20090004335).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYOUNGHYUN BAE whose telephone number is (571)270-5942.  The examiner can normally be reached on 5/4/9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/GYOUNGHYUN BAE/Examiner, Art Unit 3761          

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761